Title: To Benjamin Franklin from ——— Gottkier, 10 December 1781
From: Gottkier, ——
To: Franklin, Benjamin


Monsieur
Selestatt [Schelestadt] en alsace ce 10. Xbre. 1781.
Tout dévoué aux Etats de L’amêrique et brûlant du desir de m’y aller fixer, Je prends la liberté de vous dedier le petit morceau ci-joint.
Agrées, S’il vous plait, ce léger hommage comme une faible marque de mon respectueux attachement. Ma Satisfaction Sera parfaite, Si vous daignés m’honorer d’un mot de réponse.
J’ai l’honeur d’être avec un profond respect Monsieur Votre très humble & très obéissant Serviteur
Gottkier
 
Notation: Gottkier 10 Xbre. 1781.
